DETAILED ACTION
Claims 1-6 are pending. 
This action is in response to the amendment filed 2/3/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that the drawings show the two projecting portions face each other, is unclear since conduit 11b lies between the two portions, as best shown in applicant’s figure 1.
Applicant’s arguments that Phillips does not disclose that the flanges are not disposed on the outer circumferential surface of any tubular mounting studs 16,18.This is not persuasive since the flanges are included to have the webs, 30,36 and 32,34, and as shown in Fig. 3, the portions 30,32 extend to the circular cross-section at 132, and further as shown in the above Figures 1 and 2, the round outer portion of 12 extends all the way up to 16 (indicated at the start of the lead line in Fig. 1). 
Since applicant’s amendments necessitated the new grounds for rejections, the action is made Final.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pair of projecting portions face each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  
Claim 1, “and that is linear” should be - -and the second portion is linear - -,
Claims 1,4,5 and 6 “the projecting portions” should be - -the pair of the projecting portions - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the rejections to the claims



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Phillips (US 3633421).  
Regarding claim 1, Phillips discloses a valve device comprising: a valve body (53) that has a valve chamber (the chamber within 53); tubular flow channels (16,18) that are in communication with the valve chamber and that are connected to the valve body; and a valve member (62,80,86) that is installed in the valve chamber and that switches between connections of the flow channels, wherein at least one flow channel (16) of the flow channels includes a first portion (14) that is connected to the valve body and that is linear, a second portion (18) that is connected at an angle (90 degrees) to the first portion and that is linear, a lid member (142,143) that is joined such that the lid member covers an opening of a tip end (upper end of 14 in Figure 2) of the first portion, and a pair of projecting portions (32,34 and 30,36) that is disposed such that the 

    PNG
    media_image1.png
    729
    546
    media_image1.png
    Greyscale


 
 	Regarding claim 3, Phillips discloses a connecting portion (32) that extends in a circumferential direction (outward is considered a circumferential direction) on the outer circumferential surface of the first portion such that the connecting portion couples the pair of projecting portions with each other.  

 Regarding claim 4, Phillips discloses the pair of projecting portions protrudes toward a tip end (the left end of 18 near 57,62) of the second portion and is arranged nearer the tip end of the second portion than the first portion when viewed in an axial direction of the first portion (when considering the view of Fig. 2, the inner end faces are directly in line with the tip end of 18 near 57, as compared to the first portion where they are spaced from 12), whereby the projecting portions provide a positioning stopper (see Fig. 2, the stopper being the small vertical wall opposing 42) for a hose receivable on the second portion. The claimed limitations: “for a hose receivable on the second portion”, are all considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



 	stacking a lid member (142,143) on an opening of a tip end (the upper end in Fig 2 of 12,14) of the first portion and welding the lid member to the first portion by applying an ultrasonic vibration to the lid member (col. 3, lns. 21-26).
 	Regarding method claim 5, the device shown by Phillips will perform the method as recited in claim 5, during normal operational use of the device.



In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753